
	

114 HR 3002 IH: Mobilizing Against Sanctuary Cities Act
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3002
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Barletta introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the receipt of Federal financial assistance by sanctuary cities, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Mobilizing Against Sanctuary Cities Act. 2.Sanctuary cities ineligible for Federal financial assistanceAny State or local government that violates section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) may not receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code). The Attorney General shall determine annually which State or local jurisdictions are not in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act and shall report such determinations to Congress on March 1 of each year. The Attorney General shall also issue a report concerning the compliance of any particular State or local jurisdiction at the request of any Member of Congress. Any jurisdiction that is found to be out of compliance shall be ineligible to receive Federal financial assistance for a minimum period of one year, and shall only become eligible again after the Attorney General certifies that the jurisdiction is in compliance.
		
